Per Curiam.
Tbis is an action to recover tbe possession of an automobile instituted 'in tbe municipal court of tbe city of iligb Point, wherein from an adverse judgment tbe defendant appealed to tbe Superior Court of Guilford County. In tbe Superior Court judgment was entered overruling tbe assignments of error of tbe appellant and affirming tbe judgment of tbe municipal court. From tbis judgment tbe defendant appealed to tbe Supreme Court, making tbe single assignment of error “tbe judgment as signed affirming tbe judgment of tbe municipal court.”
We have examined tbe judgment of tbe Superior Court and find therein
No error.